DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In [0022], line 4, “the input data 110” should be --the input data 310-- to correct a typo.
In [0025], “                                
                                    
                                        
                                            Z
                                        
                                        
                                            T
                                        
                                    
                                
                             denotes its transpose and                                 
                                    
                                        
                                            Z
                                        
                                        
                                            T
                                        
                                    
                                
                             denotes its (pseudo)inverse” contain different definitions for                                 
                                    
                                        
                                            Z
                                        
                                        
                                            T
                                        
                                    
                                
                            .
Appropriate correction is required.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 7, “each event group” should be --each of the event groups-- to avoid the issue of indefiniteness.
In claim 4, line 2, “the converged the indicator matrix” should be --the converged indicator matrix-- to correct a typo.
In claim 7, line 3, there should be an “and” in the end of the line to correct grammatical error.
In claim 8
In claim 11, line 1, “the converged the indicator matrix” should be --the converged indicator matrix-- to correct a typo.
In claim 14, line 3, there should be an “and” in the end of the line to correct grammatical error.
In claim 15, line 8, “each event group” should be --each of the event groups-- to avoid the issue of indefiniteness.
In claim 18, line 1-2, “the converged the indicator matrix” should be --the converged indicator matrix-- to correct a typo.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, it recites “detecting a potential failure event associated with the piece of machinery based upon the second set of time series data samples and the event grouping model.” However, the disclosure does not teach how to detect a potential failure event associated with the piece of machinery based upon the second set of time series data samples and the event grouping model. That is, the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Specification [0036] only provides that the event grouping model is constructed based on converged matrices Y, H, and G; and using the model to determine anomalies associated with the input data. Once anomalies are detected, the detected anomalies may be evaluated to determine if a level or amount of anomalies reaches a threshold that triggers an alert to an operator. The disclosure does not explain how anomalies are determined using the model, and how to determine a level or amount of anomalies using the model. The event grouping model with matrices Y, H, and G is not well-known in the art. It is not predictable to one in the art how to use the model to predict anomalies based on the disclosure. Accordingly, the disclosure does not reasonably 
	Claim 14 is rejected by analogy to claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20150227838 A1; hereinafter “Wang”).

Regarding claim 1, Wang teaches a method comprising:
receiving a first set of time series data samples associated with one or more instances of one or more events (i.e., “Parse daily event logs to data for a plurality of features (step 41)”; see [0073]) of a piece of machinery (i.e., “for predicting failure of a machine”; see Abstract);
receiving one or more labels identifying a relevance of a particular instance to a particular event (i.e., “Parse service notifications to extract known failure information data (step 42)”; see [0074]);
determining one or more event groups based upon the first set of time series data samples and the one or more labels (i.e., “Create bags for MIL learning (step 43). (a) Group daily event log data into bags using desired interval lengths. (b) Label bags with known failures as positive and the rest as negative”; see [0075]-[0077]), each event group associated with one or more features of an event (see [0073] about feature data);
grouping each data sample of a subset of the first set of time series data samples into one of the one or more event groups event (i.e., “Create bags for MIL learning (step 43). (a) Group daily event log data into bags using desired interval lengths. (b) Label bags with known failures as positive and the rest as negative”; see [0075]-[0077]);
determining an event pattern based upon the grouping of the subset of the first set of time series data samples (i.e., “Feature selection (step 45). (a) Create multiple subsets by randomly subsampling negative bags and including all positive bags. (b) Learn a sparse linear classifier on each subset. (c) Average weights from each classifier and select those features with the highest absolute weights
constructing an event grouping model based upon the grouping, the event grouping model associating an event pattern with a particular feature of the one or more features of the event (i.e., “Train the final model (step 46). (a) Use the subset of features obtained in the previous step. (b) Learn the final model by using all the data”; see [0085]-[0087]).

Regarding claim 7, Wang further teaches:
receiving a second set of time series data samples associated with the piece of machinery (i.e., “the system pulls the new daily log data from monitored machine to predict whether a component will fail using a model.”; see [0038]);
detecting a potential failure event associated with the piece of machinery based upon the second set of time series data samples and the event grouping model (i.e., “In deployment, trigger an alert if the prediction score of a daily log hits the pre-defined threshold (step 48)”; see [0089]).

Regarding claims 8 and 15, the claims recite the same substantive limitations as claim 1 and is rejected using the same teachings. The processor and medium recited in claims 8 and 15 are found in reference to Wang’s FIG. 10.

	Regarding claim 14, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings. 

Allowable Subject Matter
6.	Claims 2-6, 9-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2-6, 9-13, and 16-20, the closest prior art of record fails to teach the features in claim 2 (as representative claim): “wherein constructing the event grouping model further comprises: computing an instance weighting matrix representative of a relevance of an instance to a particular event; computing an indicator matrix of different event groups of the one or more event groups, the indicator matrix representing an indication of a particular event belonging to a particular group; and computing a centroid matrix of event groups, the centroid matrix representing a centroid of each of the event groups,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Wang teaches generating the model by finding a set of
weights w, but does not teach or suggest the above indicated features.
	HUANG et al. (US 20190163549 A1) teaches a method of directional label rectification with adaptive graph for multivariate time-series data, involving optimizing a weight matrix, an affinity matrix, and a label matrix in generating a model for selecting failure-relevant features and instances. HUANG et al does not teach or suggest the indicated features, particularly, HUANG does not teach generating event groups as claimed.

to train the classification model, by mining the bursts with different amplitudes, and grouping them to form a sequence of abnormal fluctuation.
Carbonneau et al. (“Multiple instance learning: A survey of problem characteristics and applications” Pattern Recognition 77 (2018) 329–353) provides reviews on Multiple instance learning (MIL), which is a form of weakly supervised learning where training instances are arranged in sets, called bags, and a label is provided for the entire bag. It discusses classification in two levels: bag and instance.
	Accordingly, the closest prior art of record fails to teach or suggest the above indicated features.

7.	In considering the “abstract idea” issue under 35 USC 101, the Examiner found that claim 1 (representative independent claim) when viewed as a whole in light of the specification is not directed to an abstract idea because the claim integrates the exception into a practical application. The claimed invention improves on a machine learning functionality of a computer, similar to McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016) (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea), and thus is not directed to an abstract idea. See MPEP 2106.04(d)(1). Accordingly, the claims are eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857